DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 6 – 9, 11, 12, 14 are withdrawn in view of the newly discovered references to Bertolino (US 4,145,825), Raddon (US 7,426,795 B2), and Anderson (US 4,076,080).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being anticipated by Bertolino (US 4,145,825).

a tether 32 [configured such that a first end thereof can be attached to an object 10] (col. 4, lines 27 – 28) [other than the heavy equipment and the accessory to provide traction assistance to the heavy equipment] (capable, intended use):
an adaptation 36 to the accessory, wherein the accessory is a blade 12, [allowing the tether to be placed to allow the accessory to function without disrupting the tether] (capable), [wherein the adaptation is a through-hole passing through the accessory and the tether passes through the through-hole] (fig. 3, col. 4, lines 27 – 31); and
an attachment point 38 [on the heavy equipment for attaching a second end of the tether] (col. 4, lines 27 – 31).
For claims 4, 8, and 12, Bertolino discloses the traction assist system [wherein the tether comprises a plurality of branches, the adaptation comprises a plurality of adaptations, and the attachment point comprises a plurality of attachment points] (fig. 3, col. 4, lines 24 – 39).
For claim 6, Bertolino discloses a traction assist system for heavy equipment 14 having a bulldozer blade 12, the system comprising:
a tether 32 [configured such that a first end thereof can be attached to an object 10] (col. 4, lines 27 – 28) [other than the heavy equipment and the accessory to provide traction assistance] (capable, intended use):
a through-hole 36 provided in the bulldozer blade, [the through-hole passing through the blade and the tether passes through the through-hole] (fig. 3, col. 4, lines 27 – 31); and 

For claim 11, Bertolino discloses a method for traction assist for heavy equipment 14 having an accessory 12, the method comprising: 
providing a tether 32 [having a first end configured to attach to an object 10 other than the heavy equipment and the accessory] (col. 4, lines 27 – 28); 
[adapting the accessory to allow the tether to pass through the accessory wherein the accessory is a blade 12 and the adapting comprises providing a through-hole 36 in the blade for the tether to pass through] (fig. 3, col. 4, lines 27 – 31); and 
[attaching a second end of the tether to an attachment point 38 on the heavy equipment] (col. 4, lines 27 – 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolino (US 4,145,825) in view of Raddon (US 7,426,795 B2).

Raddon discloses a vehicle 12 comprising a blade 14 and control members, the control members comprising flexible reins 18, 20, 22 and handles 24, 26, 28; the reins are positioned to allow a user to drive the ATV 12 without being hindered by the attached snowplow reins 16, the first rein handle 24 and second rein handle 26 are firmly attached to first ATV handlebar 34 and second ATV handlebar 36 via a first rubber attachment 38 and a second rubber attachment 40, the attachment of the first rein handle and second rein handle positioned at a point past an axle well that is adjacent to the accessory] (figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the connection and operation of the cable as taught by Raddon in place of the connection of Bertolino to allow for improved user control of the wings of Bertolino, thus improving overall efficient of removing snow from an area.
Claims 5, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolino (US 4,145,825) in view of Anderson (US 4,076,080).
For claims 5, 9, and 14, Bertolino does not explicitly disclose the traction assist system wherein the heavy equipment is forestry equipment.
Anderson discloses [a skidder 10 comprising a blade mounting attachment 20] (col. 1, lines 36 – 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the skidder of Anderson with the traction assist 
For claims 10 and 15, Bertolino modified as above discloses the traction assist system [wherein the forestry equipment is a skidder] (abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 – 12, and 14 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB D KNUTSON/Primary Examiner, Art Unit 3611